Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 1 of 72 PageID #:
                                    4334
                                                                                   1


      1                        UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
      2

      3
                STEPHANIE TROUTMAN,                  )
      4         Administratrix of the                )
                Estate of CHARLES R.                 )
      5         TROUTMAN, Jr. deceased,              )
                                                     )         Case No.
      6                           PLAINTIFF          )      3:16-cv-000742-
                                                     )           DJH
      7         v.                                   )
                                                     )
      8         LOUISVILLE METRO                     )
                DEPARTMENT OF CORRECTIONS,           )
      9         et al.                               )
                                                     )
     10                           DEFENDANTS.        )

     11

     12                      *                  *                   *

     13

     14               The deposition of JOSEPH L. SCHINDLER, BSN,

     15       RN, taken pursuant to notice by the Plaintiff on

     16       December 19, 2017, at Simon Law Office, 239 South

     17       Fifth Street, Suite 1700, Louisville, Jefferson

     18       County, Kentucky.

     19

     20

     21                    TRACY P. LUNDERGAN, RMR, KY CCR
                        McLendon-Kogut Reporting Service, LLC
     22                         Anchorage Office Plaza
                        2525 Nelson Miller Parkway, Suite 204
     23                       Louisville, Kentucky 40223
                                     (502) 585-5634
     24                     tlundergan@mclendon-kogut.com
                                www.mclendon-kogut.com
     25



                 McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 2 of 72 PageID #:
                                    4335
                                                                                    2


      1                              C O N T E N T S
                                                                             Page
      2      Appearances                                                        2

      3      Examination by Ms. Norris                                          3
             Examination by Mr. Ogburn                                         70
      4      Reexamination by Ms. Norris                                       71

      5      Notary Certificate                                                72

      6       Exhibits
             Schindler    Deposition     Exhibit    1                              20
      7      Schindler    Deposition     Exhibit    2                              34
             Schindler    Deposition     Exhibit    3                              54
      8      Schindler    Deposition     Exhibit    4                              69

      9                      *                  *                   *

     10                                APPEARANCES
              FOR PLAINTIFF:
     11       Ms. Christina R. L. Norris
              P.O. Box 386
     12       Prospect, Kentucky 40059
              (502) 899-4755
     13       christina@norrislawky.com
              and
     14       Mr. Larry Simon
              Simon Law Office
     15       239 South Fifth Street, Suite 1700
              Louisville, Kentucky 40202
     16       (502) 589-4566
              larrysimonlawoffice@gmail.com
     17
              FOR DEFENDANT CORRECT CARE SOLUTIONS:
     18       Ms. Megan P. O'Reilly
              Blackburn Domene & Burchett PLLC
     19       614 West Main Street, Suite 3000
              Louisville, Kentucky 40202
     20       (502) 584-1600
              moreilly@bdblawky.com
     21
              FOR DEFENDANTS LOUISVILLE METRO DEPARTMENT OF
     22       CORRECTIONS, ET AL:
              Mr. J. Denis Ogburn
     23       Assistant Jefferson County Attorney
              531 Court Place, Suite 900
     24       Louisville, Kentucky 40202
              (502) 574-6312
     25       denis.ogburn@louisvilleky.gov



                 McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 3 of 72 PageID #:
                                    4336
                                                                                   3


      1                JOSEPH L. SCHINDLER, BSN, RN, called by the

      2       Plaintiff, having been first duly sworn, testified

      3       as follows:

      4                                 EXAMINATION

      5       By Ms. Norris:

      6                (Deposition commenced at 2:57 p.m.)

      7       Q.       Nurse Schindler.

      8       A.       Yes.

      9       Q.       Want to make sure I had your title correct.

     10       Would you please state your full name and your

     11       professional address for the record, please?

     12       A.       My name's Joseph L. Schindler, BSN, RN.              I

     13       reside at 8205 Cedar Brook Drive, Louisville,

     14       Kentucky, 40219.

     15       Q.       Would you please describe for me your

     16       educational and employment background?

     17       A.       I have been a registered nurse since 2010.

     18       My BSN I acquired through Spalding University.                 I

     19       also graduated with my BS in psychology from

     20       University of Southern Indiana.

     21       Q.       Can you provide me the dates for those other

     22       degrees, please?

     23       A.       2004 for the degree in psychology.

     24       Q.       And the BSN?

     25       A.       Huh?



                   McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 4 of 72 PageID #:
                                    4337
                                                                                   4


      1       Q.       The BSN?

      2       A.       BSN was 2010.

      3       Q.       Is that the highest degree that you've

      4       attained in nursing?

      5       A.       Yes, it is.

      6       Q.       So, Joseph -- or Mr. -- Nurse Schindler, have

      7       you ever had your deposition taken before?

      8       A.       No, I have not.

      9       Q.       So basically what we're doing is I'm going to

     10       be asking a series of questions, and the court

     11       reporter is going to be taking them down, so since

     12       you haven't given your deposition before, just a

     13       couple of dos and don'ts.

     14                First is always answer audibly yes or no

     15       because uh-uh and uh-huhs get mixed up on the

     16       record.

     17                And then another important one is

     18       colloquially we speak to each other and finish each

     19       other's sentences and so forth and so on, but for

     20       purposes of the deposition, it's really important

     21       for you to be patient with me to completely

     22       formulate my question before you answer.               Okay?

     23       A.       Okay.

     24       Q.       Where did you graduate from high school?

     25       A.       Charlestown High School, class of 1997.



                   McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 5 of 72 PageID #:
                                    4338
                                                                                   5


      1       Q.       What did you do between your high school

      2       graduation and your commencement at Spalding

      3       University?

      4       A.       I had worked as a CNA/mental health tech for

      5       Central State Hospital.

      6       Q.       Did that require any degree?

      7       A.       No, it did not.

      8       Q.       Would I be clear to understand that you went

      9       to Central State right after high school?

     10       A.       That is correct.

     11       Q.       And how long did you stay at Central State?

     12       A.       From 1999 to 2008.

     13       Q.       What did you do between 1997 and 1999?

     14       A.       I worked as a laborer for Porter Paint, and I

     15       got my CNA and worked as a CNA for a nursing home.

     16       Q.       Where was that nursing home located?

     17       A.       Charlestown, Indiana.

     18       Q.       The BSN, is that a two-year degree?

     19       A.       That is a four-year degree.

     20       Q.       Were you working as -- strike that question.

     21                Were you working as a CNA/mental health tech

     22       at Central State and also studying for your degree

     23       at Spalding simultaneously?

     24       A.       That is correct.

     25       Q.       After you received your BSN in 2010, have you



                   McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 6 of 72 PageID #:
                                    4339
                                                                                   6


      1       taken any other higher education classes, courses or

      2       certifications?

      3       A.       At the current time, no.

      4       Q.       So I've got you doing some labor work before

      5       you start working as a CNA, then I've got you going

      6       to Spalding.      What additional jobs did you hold

      7       between 2010 and when you started at Louisville

      8       Metro Department of Corrections?

      9       A.       I worked for The Brook at Dupont.            I had --

     10       did home healthcare for a company called Capacity

     11       Care.    And then I started at Louisville Metro

     12       Department of Corrections.

     13       Q.       How long were you at The Brook?

     14       A.       Three months.

     15       Q.       And how come you were there for such a short

     16       stint?

     17       A.       We had figured it was not a good fit for me.

     18       Q.       When you say we, you mean The Brook and

     19       yourself?

     20       A.       The Brook decided I was not a good fit.

     21       Q.       Is it because of your skill level or was it

     22       the type of work you were doing, do you know?

     23       A.       I do not know.

     24       Q.       Would that have been in a 90-month --

     25       90-month.      A 90-day evaluation period?



                   McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 7 of 72 PageID #:
                                    4340
                                                                                   7


      1       A.       Yes.

      2       Q.       And at the end of 90 days they determined

      3       that it wasn't a good fit.

      4       A.       That is correct.

      5       Q.       Did you get some sort of discharge letter or

      6       anything like that or an evaluation at the end of

      7       that 90 days?

      8       A.       Not that I know of.

      9       Q.       Would that have been three months in 2010

     10       that you did that?

     11       A.       Yes.

     12       Q.       Did you go from The Brook without a gap in

     13       your employment to the home healthcare?

     14       A.       I was on unemployment for six months.

     15       Q.       And then did you go to the home healthcare

     16       position?

     17       A.       Yes, I did.

     18       Q.       How long did you work at Capacity Care?

     19       A.       From 2011 to 2014.

     20       Q.       What were your job duties at this employment?

     21       A.       I was a companion/wound care nurse.

     22       Q.       Was that in a home health setting or was --

     23       A.       Yes.

     24       Q.       Not nursing home.

     25       A.       That is correct.



                   McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 8 of 72 PageID #:
                                    4341
                                                                                   8


      1       Q.       You started with Louisville Metro Department

      2       of Corrections in 2014?

      3       A.       2013.

      4       Q.       '13.    If I understand your chronology

      5       correctly, would you have overlapped some time

      6       between the Capacity Care and Louisville Metro?

      7       A.       I worked for Capacity Care and Louisville

      8       Metro at the same time for six months.

      9       Q.       When you went to Louisville Metro Department

     10       of Corrections, were you hired by LMDC or were you

     11       hired by a different agency?

     12       A.       I was hired by Corizon.

     13       Q.       What is Corizon?

     14       A.       Corizon is an agency that hires nurses to

     15       work in the prisons and correctional settings.

     16       Q.       What was it about working in the correctional

     17       setting that was interesting to you, Nurse

     18       Schindler?

     19       A.       I felt I was able to provide healthcare and

     20       benefit to the inmates.

     21       Q.       Was there a particular draw to the inmate

     22       setting as opposed to home healthcare as opposed to

     23       the type of work you did temporarily at The Brook?

     24       A.       No.

     25       Q.       When you took your education, your four-year



                   McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 9 of 72 PageID #:
                                    4342
                                                                                   9


      1       degree at Spalding, what education, if any, did you

      2       get regarding inmate nursing or correctional

      3       nursing?

      4       A.       Did not receive any.        That was not part of

      5       the curriculum.

      6       Q.       Did your curriculum at Spalding address at

      7       all suicides?

      8       A.       Yes.   I took one semester of mental health

      9       nursing.

     10       Q.       Mental health nursing, is that broader than

     11       just suicides?

     12       A.       Yes.

     13       Q.       What kind of subjects did it cover?

     14       A.       The full spectrum between bipolar,

     15       depression, schizophrenia, schizoaffective disorder,

     16       anxiety, and personality disorders.

     17       Q.       What was the last one?

     18       A.       Personality disorders.

     19       Q.       Do you believe, Nurse Schindler, that that

     20       semester at Spalding equipped you to understand and

     21       recognize these different types of disorders?

     22       A.       Yes.

     23       Q.       Do you -- strike that question.

     24                What aspect of this semester was dedicated to

     25       suicides?



                   McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 10 of 72 PageID #:
                                    4343
                                                                                    10


      1        A.       One quarter of it.

      2        Q.       And Spalding is a two-semester-a-year

      3        program?

      4                 Let me rephrase the question.          Does Spalding

      5        track the typical semester system of a fall semester

      6        which runs from, say, September 'til Christmas, and

      7        then a spring semester that runs from the New

      8        Year's 'til May or so?

      9        A.       No, Spalding is a six-week fast track

     10        program.     It is for advance degree pro -- people who

     11        have a second -- they are going for their second

     12        degree.

     13        Q.       Where did you obtain your BS in psychology?

     14        A.       BS in psychology was from University of

     15        Southern Indiana located in Evansville, Indiana.

     16        Q.       That was the four-year program.

     17        A.       The four-year program was for USI, then the

     18        four-year program was also at Spalding.

     19        Q.       So did you get eight years total of post high

     20        school education?

     21        A.       Six years.

     22        Q.       Six years.

     23        A.       Because the program that Spalding has is

     24        advanced, so it's every six weeks you'll get in --

     25        it's a four-year program wrapped up into two and a



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 11 of 72 PageID #:
                                    4344
                                                                                    11


      1        half years.

      2        Q.       So it's accelerated.

      3        A.       Accelerated.

      4        Q.       Okay.   So to understand the suicide training

      5        or study that you received you said was one fourth

      6        of the semester on mental health nursing.               So that I

      7        understand this completely, that would've been six

      8        weeks of mental health nursing --

      9        A.       Yes.

     10        Q.       -- that you received?        And about a week and a

     11        half would've been dedicated to suicide, correct?

     12        A.       That is correct.

     13        Q.       What did you learn about suicide in that --

     14        in that program?

     15        A.       It affects all ages.        Lately there has been

     16        an increase in childhood suicides, and you will have

     17        a lot of older adults after losing a loved one

     18        become more prone to suicide as well.

     19        Q.       Did you graduate with any special honors or

     20        anything?

     21        A.       No, I did not.

     22        Q.       Did you have any special instruction during

     23        this week and a half on how the incarcerated

     24        population, what their statistics are for suicide

     25        versus the general population as a whole?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 12 of 72 PageID #:
                                    4345
                                                                                    12


      1        A.       I don't remember.

      2        Q.       Did you have any special instruction on how a

      3        traumatic brain injury might affect suicidal

      4        ideation?

      5        A.       Yes, I have.

      6        Q.       What did you learn?

      7        A.       I received training on TBIs through Capacity

      8        Care.

      9        Q.       Through?

     10        A.       Capacity Care is where I got my training from

     11        for TBIs.

     12        Q.       What did you learn in that training?

     13        A.       That it can increase the likelihood of a

     14        suicide.

     15        Q.       When you came on with the first group that

     16        was at Louisville Metro, Corizon, when you came on

     17        with Corizon, did you receive any specialized

     18        training in mental health issues that affect the

     19        inmate population?

     20        A.       Yes.

     21        Q.       What training did you receive from Corizon?

     22        A.       The times that you need to be very cautious

     23        when an inmate comes in that could have an affect on

     24        their well-being.

     25        Q.       Anything else?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 13 of 72 PageID #:
                                    4346
                                                                                    13


      1        A.       Some of the times it would include is around

      2        their court date, changes in status.

      3        Q.       What does that mean?

      4        A.       From a judgment or anticipating the judgment

      5        of the court case.

      6        Q.       Anything else?

      7        A.       A move.

      8        Q.       What do you mean by a move?

      9        A.       From one floor to another.

     10        Q.       Okay.     Anything else that you recall from

     11        that training?

     12        A.       I don't recall anymore.

     13        Q.       Do you recall from your training why these

     14        particular issues might increase an inmate's

     15        propensity towards suicide?           For example, why when

     16        coming into the institution they may be at higher

     17        risk than later, why around a court date may

     18        increase their risk, why their change in status.

     19        What did you learn about these different factors

     20        that make them higher risk to the inmate for

     21        suicide?

     22        A.       Vulnerable -- vulnerability --

     23        Q.       Can you explain --

     24        A.       -- was a major factor.

     25        Q.       Explain that for me, please.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 14 of 72 PageID #:
                                    4347
                                                                                    14


      1        A.       They are exposed to different thoughts.

      2                 THE REPORTER:      Different what?

      3        A.       Different thoughts.

      4        Q.       Would I be clear in my understanding that,

      5        for example, the court dates, the change in status

      6        would contribute to perhaps a sense of helplessness?

      7        A.       There is that possibility.

      8        Q.       At some point did your employer change from

      9        Corizon to another mental health medical provider?

     10        A.       Yes.   2013 of December CCS took over.

     11        Q.       At that point you had been with corrections

     12        since --

     13        A.       Six months.

     14        Q.       For six months?      Thank you.      Do you have any

     15        knowledge, from being with Corizon and in

     16        corrections for that six months, why there was a

     17        change in the contractual provider for the medical

     18        care?

     19        A.       That was beyond my knowledge.

     20        Q.       When CCS came on, what, if anything, changed

     21        with regard to your employment status?

     22        A.       I was hired on by CCS.        That's all that I

     23        remember.

     24        Q.       I'm trying to figure out how that transition

     25        took place, so I'm going to give you a hypothetical.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 15 of 72 PageID #:
                                    4348
                                                                                    15


      1        You can tell me I'm crazy and it's different, but

      2        I'm going to try and figure out.

      3                 So you're working for Corizon.           Did you-all

      4        hear that there was going to be a change in the

      5        medical provider from Corizon to CCS as you were

      6        employees?

      7        A.       There were talk, but it was up in the air.

      8        Q.       So was there talk that Corizon was out and

      9        somebody new was coming in or was there talk that

     10        re -- there's just going to be a change?

     11        A.       There was just going to be a change.

     12        Q.       Were you left up in the air as to whether you

     13        would have ongoing employment or was there

     14        communication to you as to how you could perfect

     15        ongoing employment with the new provider?

     16        A.       Per my DON --

     17        Q.       That's Director of Nursing?

     18        A.       Correct.    There was not going to be a change.

     19        Q.       What do you mean?

     20        A.       That we have a job guaranteed.

     21        Q.       And did that work out that way for you?

     22        A.       That is correct.

     23        Q.       And from your recollection -- well, let me

     24        back up a little bit.         What particular unit at LMDC

     25        do you serve?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 16 of 72 PageID #:
                                    4349
                                                                                    16


      1        A.       Please clarify.

      2        Q.       Pardon me?

      3        A.       Please clarify.

      4        Q.       Are you assigned to a particular unit, like

      5        mental health, medical, psychology, social work?

      6                 MS. O'REILLY:      Do you mean -- sorry.         Do you

      7        mean back in 2013 or 2015?

      8                 MS. NORRIS:     I mean back when he was working

      9        for Corizon.

     10        A.       When I was with Corizon, I was a booking

     11        floor nurse.

     12        Q.       And as I understand that, when inmates come

     13        in, do you do the mental health screening?

     14        A.       When the inmates would come in, I was the

     15        first person that they were greeted by for the

     16        medical department.        We would do screening on both

     17        the medical and we would do screening for suicide,

     18        homicide, and drug related issues.

     19        Q.       When you converted over to CCS, what was your

     20        position?

     21        A.       Still was the floor -- I still was the

     22        booking floor nurse.

     23        Q.       Now, did you sit in a little cubicle down

     24        there in the booking area?

     25        A.       Yes, I did.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 17 of 72 PageID #:
                                    4350
                                                                                    17


      1        Q.       Do you feel that you learned sufficient

      2        information in your accelerated program at Spalding

      3        to be able to screen for suicide -- suicidal

      4        ideation?

      5        A.       From the training I received from Spalding,

      6        from the training that I received from Central

      7        State, The Brook, Capacity Care, and the on-boarding

      8        training that I received from Corizon and CCS, yes,

      9        I do.

     10        Q.       You believe you had the skills that you could

     11        identify somebody with suicidal ideation.

     12        A.       Yes.

     13        Q.       What additional training on this issue did

     14        you receive from CCS?

     15        A.       I don't remember.

     16        Q.       Were you provided the policies and procedures

     17        from Louisville Metro Department of Corrections as

     18        they relate to suicidal prevention?

     19        A.       Yes, I was.

     20        Q.       Okay.   What do you recall, if anything, about

     21        those policies and the placement of a previously

     22        suicidal inmate in a single barred cell?

     23        A.       We were -- we were not to place them in a

     24        single barred cell.        If they were to become

     25        suicidal, they were placed in a turtle suit on



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 18 of 72 PageID #:
                                    4351
                                                                                    18


      1        observation in the mental health block.

      2        Q.       What's a turtle suit?

      3        A.       It is a smock that is made of the heavy

      4        fabric that the inmate wears and covers their body.

      5        Q.       Does it have arms and legs?

      6        A.       No.

      7        Q.       Going to restate my question to make sure

      8        we're on the same page, Nurse Schindler.

      9                 If an inmate had a prior suicide attempt, did

     10        the Louisville Metro Department of Corrections

     11        provide you any guidance as to whether that inmate

     12        should be placed or could be placed in a single

     13        barred cell?

     14        A.       They provided information, and we would go

     15        through the records and look if there has been any

     16        previous SI attempts or --

     17        Q.       SI is suicide?

     18        A.       Suicide attempts or suicidal ideations.

     19                 MS. O'REILLY:      And I just want to make sure

     20        that the record is clear, because -- I guess we can

     21        clarify that later.        Did you mean on the booking

     22        floor or --

     23        Q.       My question was once there was a suicide

     24        attempt, if there was anything in the Louisville

     25        Metro Department of Corrections policies that gave



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 19 of 72 PageID #:
                                    4352
                                                                                    19


      1        them guidance about whether or not the inmate should

      2        be placed in a single barred cell.             So I think by

      3        inference we're talking about after booking.

      4        A.       Okay.   That was the -- that was determined by

      5        the supervisor.

      6        Q.       Which supervisor?

      7        A.       The nursing supervisor.         They would determine

      8        whether they are cleared to go into a single cell

      9        with bars or without bars, if they had to have a

     10        watcher for any reason, whether it be medical or

     11        mental health or chemical, such as a detox.                If they

     12        were in any type of situation like that, they would

     13        be placed with a watcher to be observed.

     14        Q.       And that question was specific to Louisville

     15        Metro Department of Corrections policies and

     16        procedures as you understood it.

     17                 Now I'm going to state the same --

     18                 MR. OGBURN:     Objection to form.

     19        Q.       I'm going to state the same question with

     20        respect to your training with Correct Care

     21        Solutions.

     22                 Did you receive any training from Correct

     23        Care Solutions on the issue of whether it was

     24        indicated or contraindicated to place an inmate who

     25        had had a prior suicide attempt in a bar -- in a



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 20 of 72 PageID #:
                                    4353
                                                                                    20


      1        barred single cell?

      2        A.       They had the same policy as Louisville Metro.

      3        Q.       I'm going to show you what I've marked for

      4        purposes of identification as Exhibit Number 1 to

      5        your deposition, Nurse Schindler.            Can you look at

      6        that for me and tell me if you are familiar with

      7        that program?

      8        A.       I do not recall ever receiving this.

      9                 (Schindler Deposition Exhibit 1 was marked

     10        for identification and is filed with this

     11        transcript.)

     12        Q.       Okay.   It purports to be a training module

     13        for Correct Care Solutions.           It does reference the

     14        Kansas State Board of Nursing, but I'm wondering if

     15        you ever received --

     16        A.       We received on-boarding training, but -- it

     17        may have been similar to this, but I'm trying to

     18        find a date for when this came out, and I'm not

     19        seeing the date.

     20        Q.       Okay.   Well, what I wanted to ask you about

     21        was whether the concepts that are in there are

     22        concepts that you also learned in your training with

     23        CCS.    Okay?

     24        A.       Okay.

     25        Q.       I'm going to reference you first to page 2



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 21 of 72 PageID #:
                                    4354
                                                                                    21


      1        where it talks about statistics of inmate suicide,

      2        and at the bottom of the page indicates that the

      3        research indicates that inmates commit suicide at a

      4        higher rate than the general population as a whole,

      5        and that that is approximately three times greater

      6        than in the community.

      7                 Did you learn that either in your Spalding

      8        studies or from your training?

      9        A.       Yes.

     10        Q.       Where did you learn that?

     11        A.       From the -- from Central State.           We had -- we

     12        would receive inmates as patients, and we would

     13        have -- the training that we received there

     14        indicated there is a higher percentage.

     15                 Such as when an inmate knows that they are

     16        going to go back to jail, they have a tendency to

     17        act up or become more solemn or depressed, so we

     18        need to watch them.

     19        Q.       So do I understand your testimony that those

     20        inmates require special observations, special

     21        alertness?

     22        A.       We will sometimes -- or not -- the doctor

     23        will sometimes place them on a higher alertness or

     24        higher level.

     25        Q.       And how would the doctor know -- I'm trying



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 22 of 72 PageID #:
                                    4355
                                                                                    22


      1        to figure out in the movement structure of things,

      2        how would the doctor be alerted that the inmate was

      3        going through -- going to go to one of these high

      4        risk situations?

      5                 MS. O'REILLY:      Objection.     Form.    Foundation.

      6        A.       Can you clarify?

      7                 MS. NORRIS:     Can you reread the question,

      8        please?

      9                 THE REPORTER:      Sure.

     10                 (Reporter read from the record as requested.)

     11        A.       The treatment team has the psychologist, the

     12        psychiatrist, the nurse, activity therapist included

     13        in daily meetings.        When they meet the -- meet

     14        qualifications for discharge, they are discussed,

     15        and if that -- they determine that the patient/

     16        inmate is potential for SI risk, either they would

     17        not be told that they were being discharged or they

     18        would be placed under a higher acuity.

     19        Q.       Okay.   And when we're talking about

     20        discharge, are we talking about discharge from the

     21        mental health floor?

     22        A.       Mental health to -- back to the jail.             Or

     23        back to the facility that they came from.

     24                 MS. O'REILLY:      And I just want to make sure

     25        we're clear.      Are you talking about Central State?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 23 of 72 PageID #:
                                    4356
                                                                                    23


      1        A.       Yes.

      2                 MS. NORRIS:     Thank you.

      3        Q.       Okay.   I'm talking about --

      4                 MS. NORRIS:     Thank you for stopping that

      5        train before it jumped off the track.

      6        Q.       I'm talking about at Louisville Metro

      7        Department of Corrections.          In the movement scheme

      8        of things, how would we -- or how would jail staff

      9        appreciate when an inmate might be at higher risk of

     10        suicide than at other times?

     11                 MS. O'REILLY:      Objection.     Foundation.

     12        Q.       For example, is that something they're

     13        trained on, to your knowledge?

     14        A.       The jail staff is trained, yes.

     15        Q.       Okay.   And to your knowledge, does the jail

     16        staff receive the same training as you on suicide

     17        prevention and suicide risk?

     18                 MS. O'REILLY:      Objection to foundation, form.

     19        Q.       You may answer.

     20        A.       Beyond my scope of practice.

     21        Q.       Well, let me see if we can't break this down

     22        a little bit.      I think you said that the CCS

     23        practices -- CCS training on suicide risk, you

     24        receive that, correct?

     25        A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 24 of 72 PageID #:
                                    4357
                                                                                    24


      1        Q.       And you receive the policy, procedure from

      2        corrections.

      3        A.       Yes.

      4        Q.       And they were same or similar?

      5        A.       Similar.

      6        Q.       Okay.

      7        A.       The COs and the jail staff, I am not for sure

      8        what training they received.           I can --

      9        Q.       But they cer -- I'm sorry.

     10        A.       I can only give information on my training.

     11        Q.       Correct.    And I guess what I was trying to

     12        get at is are the -- were there any times where you

     13        were trained contemporaneously with the direct jail

     14        staff on anything?

     15        A.       No.

     16        Q.       Would you agree with the statement in the CCS

     17        training materials that minimizing the risk of

     18        suicide and self-harm among patients is one of the

     19        most important tasks you do?

     20        A.       One of the most important.          Not everything,

     21        but it is one.

     22        Q.       If you look at page 4 and 5 of this CCS

     23        document.       There are some risk factors at the bottom

     24        of page 4 and at the top of page 5.             And while this

     25        particular module may not have been directed at you,



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 25 of 72 PageID #:
                                    4358
                                                                                    25


      1        did you learn about these risk factors in your

      2        training with CCS?

      3        A.       These were built into the assessment

      4        questions that were asked at the booking floor.                 We

      5        would ask if there's ever been any thoughts of

      6        suicide in the past, ever -- any suicide attempts,

      7        have there been any history of family committing

      8        suicide or mental health issues that could be linked

      9        to a greater chance of suicide.

     10        Q.       And would -- and that question there, would

     11        that also include whether there had been any

     12        traumatic brain injuries or any head injuries?

     13        A.       We would ask if there's any medical issues

     14        that we need to know about.           If the inmate would

     15        choose to answer, we would -- we would chart it, but

     16        there are times that an inmate would not choose to

     17        answer.

     18        Q.       Is his -- what is the import of the history

     19        of alcohol and substance abuse on suicide risk

     20        factors?

     21        A.       Excuse me.     I didn't quite hear you.

     22                 MS. NORRIS:     I'm sorry.      Would you reread the

     23        question, Tracy?

     24                 THE REPORTER:      Sure.

     25                 (Reporter read from the record as requested.)



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 26 of 72 PageID #:
                                    4359
                                                                                    26


      1        A.       There is a greater chance.

      2        Q.       What is it about the substance abuse factor

      3        that increases the risk of suicide?

      4        A.       I don't -- I don't remember the correlation,

      5        but I know that when we detox patients, we ask are

      6        there any thoughts of suicide at the current time.

      7        For every time we would detox a person or go to the

      8        inmate on a routine basis, we would ask.

      9        Q.       Do you recall whether you received eight

     10        hours of initial suicide prevention training when

     11        you came on with CCS?

     12        A.       I can't clarify on how many hours we

     13        received.

     14        Q.       Okay.   Did you do a follow-up course on that

     15        every year?

     16        A.       We did follow-up training on all the -- on

     17        all the strategic courses.

     18        Q.       When the inmate's prior suicide attempt is

     19        actually -- actually occurs in the correctional

     20        facility, are you trained on whether that puts that

     21        inmate at a greater risk of harm for suicide during

     22        the continuing incarceration?

     23        A.       There is a greater risk.         That is why we have

     24        the checks and balances.

     25        Q.       What are those checks and balances?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 27 of 72 PageID #:
                                    4360
                                                                                    27


      1        A.       The nurse supervisor will look into their

      2        file and see if there's been any reports of suicidal

      3        ideations, any reports of previous attempts, any

      4        reports of gestures relayed from the officers or

      5        other nursing staff or other medical or mental

      6        health staff.

      7                 Then if -- they would either clear the

      8        patient for -- either clear the patient for a single

      9        cell or they would determine whether the person

     10        needs a watcher.

     11        Q.       Who was the nurse supervisor in November of

     12        2015?

     13        A.       I was one of the nurse supervisors in 2015.

     14        Q.       Who else was?

     15        A.       Penny Mucker-Williams.

     16        Q.       Penny?

     17        A.       Mucker-Williams.

     18        Q.       M-U-C-K-E-R?

     19        A.       Yes.

     20        Q.       Hyphenated Williams?

     21        A.       Yes.     She worked first shift, I worked the --

     22        she did the morning and day shift, I did the evening

     23        and night shift.

     24        Q.       So at that point were you on two 12-hour

     25        shifts?     6:00 A to 6:00 P and 6:00 P to 6:00 A?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 28 of 72 PageID #:
                                    4361
                                                                                    28


      1        A.       That is correct.

      2        Q.       So you would be 6:00 P to 6:00 A.

      3        A.       Correct.

      4        Q.       How long had you been working that shift in

      5        November of 2015?

      6        A.       We had just started.

      7        Q.       And when you say just started, had you just

      8        modified your shift module to go from three sevens

      9        to two twelves?

     10        A.       As far as I know, yes.

     11        Q.       Were you trained, Nurse Schindler, insofar as

     12        suicide risk and evaluation is concerned, that this

     13        is a continuing process?          In other words, that you

     14        don't just evaluate the patient on day one and say

     15        they're good to go, but it's an ongoing process

     16        while the inmate is in incarceration?

     17        A.       Yes, we do.     We do that, yes.

     18        Q.       And how do you perform that process of doing

     19        ongoing risk assessment with a -- with an inmate who

     20        has demonstrated prior suicidal attempts?

     21                 MS. O'REILLY:      Objection.     Form.    Foundation.

     22        Do you mean how did he as a nurse supervisor?

     23                 MS. NORRIS:     Pardon me?

     24                 MS. O'REILLY:      Do you mean how did he as a

     25        nurse supervisor do that?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 29 of 72 PageID #:
                                    4362
                                                                                    29


      1        Q.       Let me see if I can cure her objection.

      2                 Were you trained on how to do those -- how to

      3        do ongoing assessment for individuals with prior

      4        suicide attempts?

      5                 MS. O'REILLY:      Same objection.

      6        A.       I was trained, but that was more in the realm

      7        of the mental health department.

      8        Q.       What do you mean by that?

      9        A.       They would -- they would follow up.

     10        Q.       How would they follow up?

     11                 MS. O'REILLY:      Objection.     Foundation.      If

     12        you know.

     13                 THE WITNESS:     Huh?

     14                 MS. O'REILLY:      If you know.      I don't want you

     15        to guess.

     16        A.       They would have logs.

     17        Q.       Explain that to me, they would have logs.

     18        A.       They would have logs of -- for files of

     19        people that have -- they've seen and they would

     20        follow up during their entire stay.

     21        Q.       And whose responsibility would that be?

     22        Would that be a qualified mental health professional

     23        from the mental health department?             Would that be a

     24        nurse from medical?        Could that be you as a nurse --

     25        as a nurse supervisor?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 30 of 72 PageID #:
                                    4363
                                                                                    30


      1                 MS. O'REILLY:      Objection.     Form.    Foundation.

      2        A.       I don't know how they followed up.

      3        Q.       Okay.   Did you ever follow up?

      4        A.       When a patient would request to see a mental

      5        health worker, I would follow up with the mental

      6        health workers or I would delegate it to my nurses.

      7        Q.       So if I understand you correctly, if you got

      8        a patient request or an inmate request, you would

      9        talk to a mental health worker to go out and follow

     10        up with that patient?

     11        A.       Yes.

     12        Q.       And if that mental health -- a mental health

     13        worker was not available, you would direct one of

     14        your nursing staff to follow up with that patient

     15        inmate.

     16        A.       That is correct.

     17        Q.       And would either of those individuals, either

     18        the mental health worker or the nurse, have the

     19        authority to direct that inmate to come back to

     20        mental health and be reassessed?

     21        A.       The mental health worker or the nurse would

     22        have the ability to bring that inmate back down to

     23        the mental health ward.

     24        Q.       And if an inmate that was previously

     25        suicidal -- strike that question.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 31 of 72 PageID #:
                                    4364
                                                                                    31


      1                 If --

      2        A.       Can I go to the bathroom?

      3        Q.       Yes.

      4                 (Recess from 3:53 p.m. to 4:06 p.m.)

      5        BY MS. NORRIS:

      6                 (Reporter read from the record as requested.)

      7        Q.       And if you receive -- if you as the nurse

      8        supervisor received a communication that an inmate

      9        that was previously suicidal was about to be placed

     10        into a single barred cell, could you as the nurse

     11        supervisor again instruct a mental health worker or

     12        one of your nurses to go up and check on that inmate

     13        in that situation?

     14        A.       Yes.

     15        Q.       When you were hired by Corizon to work with

     16        them as the mental health provider to LMDC, were you

     17        given a tour of the jail?

     18        A.       I was given a tour of the jail, yes.

     19        Q.       Was that tour recreated for you under CCC --

     20        CCS?    In other words, did you go on it again?

     21        A.       No.

     22        Q.       Were you --

     23        A.       But --

     24        Q.       Go ahead.

     25        A.       Any new hire received a tour of the jail.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 32 of 72 PageID #:
                                    4365
                                                                                    32


      1        Q.       Were you familiar with H5D9?

      2        A.       Yes, I was.

      3        Q.       What is H5D9?

      4        A.       It is a dorm of single cells on Hall of

      5        Justice that was used for disciplinary at times.

      6        Q.       What is a disciplinary?         What does that mean?

      7        A.       It is a term used by the jail to discipline

      8        an inmate that has caused problems, whether it be a

      9        fight or other issue in the dorm.

     10        Q.       Do you agree with this statement in the CCS

     11        training materials that suicide prevention begins at

     12        the point of arrest and continues throughout

     13        incarceration.       Effective management of an at-risk

     14        individual requires a seamless process for sharing

     15        relevant information between all relevant

     16        disciplines?

     17        A.       Yes, I do agree.

     18        Q.       And would I understand that to mean that the

     19        arresting officer should provide corrections

     20        relevant information that they -- they glean from

     21        the inmate during the time of arrest and transport,

     22        and then booking should provide any information to

     23        mental health that they glean at the time of

     24        screening, and if the patient goes into mental

     25        health and has mental health issues, that the mental



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 33 of 72 PageID #:
                                    4366
                                                                                    33


      1        health department should then make sure that

      2        corrections is informed of all of the relevant

      3        information that they glean during mental health?

      4        A.       That is why we have handoffs of information.

      5        Q.       And how do you do that handoff of

      6        information?

      7        A.       It would be reporting back to each department

      8        on what is going on with an inmate and if there are

      9        any precautions that need to be taken place.

     10        Q.       This training material further states, quote,

     11        communication pathways between security,

     12        classification, and healthcare staff should be well

     13        documented in policies and procedures.

     14                 Beyond being well documented in the policies

     15        and procedures, how are those communications

     16        documented between security and classification and

     17        the healthcare staff so each one of those entities

     18        has all the pertinent information about an inmate?

     19        A.       We have -- we were given EI forms.

     20        Q.       That --

     21        A.       Stood for extraordinary events that was

     22        created by security, and it encompassed both medical

     23        and classification as far as I know.

     24        Q.       So if I understand you, if an Extraordinary

     25        Incident Report is filled out, do I understand that



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 34 of 72 PageID #:
                                    4367
                                                                                    34


      1        should be documented in security file, in the mental

      2        health file, and in the classification file?

      3        A.       As far as I know, yes.

      4                 MS. NORRIS:     We on 2?

      5                 THE REPORTER:      Uh-huh.

      6        Q.       I'm going to show you Exhibit Number 2 and

      7        ask you to review that, Nurse Schindler.

      8                 (Schindler Deposition Exhibit 2 was marked

      9        for identification and is filed with this

     10        transcript.)

     11        Q.       Are you familiar with this form, Nurse

     12        Schindler?

     13        A.       Something similar.       Not in this format.

     14        Q.       What format are you familiar seeing?

     15        A.       I'm used to seeing it on computer, so it does

     16        look a little -- but, yes, I do remember -- I do

     17        remember seeing forms like this.

     18        Q.       On the computer.

     19        A.       Yes.

     20        Q.       And this appears to be a printout from the

     21        computer?

     22        A.       As far as I know, yes.

     23        Q.       Okay.   Were you familiar with Inmate Troutman

     24        before November 24th, 2015?

     25        A.       No.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 35 of 72 PageID #:
                                    4368
                                                                                    35


      1        Q.       When did you first learn of anything about

      2        Inmate Troutman?

      3        A.       The day we got a phone call from security

      4        saying there's a stat call on unit H -- or not unit

      5        H, but Hall of Justice, dorm nine.

      6        Q.       You responded to that call.

      7        A.       That is correct.

      8        Q.       And that would've been the first time as an

      9        employee of Correct Care Solutions that you laid

     10        eyes on Mr. Troutman?

     11        A.       That is correct.

     12        Q.       And at that point he had hanged himself.

     13        A.       At that point he was on the floor with the

     14        corrections officers performing CPR.

     15        Q.       And was it your understanding that he had

     16        hanged himself in a single barred cell at the Hall

     17        of Justice, dorm nine, cell two?

     18        A.       I didn't know what had happened.

     19        Q.       Okay.

     20        A.       I had just -- using my nursing judgment, I

     21        saw him laying on the floor in an emergency, so I

     22        didn't look around to see if he had been hanging or

     23        what.    I immediately went into first aid mode.

     24        Q.       Then you responded as a first aid nurse

     25        person and rendered CPR and so forth?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 36 of 72 PageID #:
                                    4369
                                                                                    36


      1        A.       Yes.    That is correct.

      2        Q.       As we walk through this document that's shown

      3        in Exhibit Number 2 from the first entry to the last

      4        entry, do you see that on November 13th, 2015, at

      5        18:06 that it is documented that Mr. Troutman tried

      6        to hang himself on the booking floor in Hold 2?

      7        A.       I do observe that.

      8        Q.       What does that inform you about Mr. Troutman

      9        given your nurse's training and other on-the-job

     10        training in terms of his risk in general population?

     11        A.       He was a higher risk for suicide.

     12        Q.       It also indicates that he was transferred to

     13        observation one for detox per Nurse Denning.                Does

     14        the detox detail also provide you an additional risk

     15        factor for Mr. Troutman in terms of potential future

     16        suicide?

     17                 MS. O'REILLY:      Objection.     Form.

     18        Q.       You may answer.

     19        A.       Per the guidelines, it would -- it would

     20        provide a risk.

     21        Q.       Okay.

     22        A.       That does not mean that it's going to happen.

     23        Q.       Correct.    But it's a risk factor you

     24        consider.

     25        A.       Yes, ma'am.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 37 of 72 PageID #:
                                    4370
                                                                                    37


      1        Q.       The next entry, 11-17-2015 at 2:46 p. -- oh,

      2        a.m.    I guess because we use military time?

      3        A.       Uh-huh.

      4        Q.       Inmate Troutman was cleared from detox.              Does

      5        that entry provide you information as to what his

      6        suicide status was at that point?

      7        A.       No.     'Cause it just states that he is no

      8        longer being observed for withdrawal symptoms.

      9        Q.       If you were to read this in the computer,

     10        would you still have concerns about his suicidal

     11        risk?

     12        A.       It would be a caution, but he had been -- at

     13        the current time he was cleared for mental health as

     14        well.

     15        Q.       Where do I see that?

     16        A.       Cleared from detox and for -- is cleared to

     17        go into GP, so general pop.

     18        Q.       Okay.     So would it be your understanding in

     19        reading this, because he was cleared for general

     20        population, he was cleared from any suicide

     21        concerns?

     22        A.       There's always a suicide concern.

     23        Q.       Okay.     Fair enough.    But he was stable enough

     24        to be put into general population.

     25        A.       That is correct.      According to this



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 38 of 72 PageID #:
                                    4371
                                                                                    38


      1        statement.

      2        Q.       There's an indication that on 11-17 at

      3        8:46 a.m. his daughter called.            Do you see that?

      4        A.       Uh-huh.

      5        Q.       And -- that's a yes?

      6        A.       That is correct.

      7        Q.       Why is it important to give information like

      8        a contact from a daughter to the inmate?

      9                 MS. O'REILLY:      Objection.     Foundation.

     10        Q.       Or -- let me rephrase.

     11                 Is it important in your -- in your opinion,

     12        Nurse Schindler, to make sure that the inmate is

     13        informed of any family conflict?            Conflict.

     14        Contact.

     15        A.       It is important 'cause I would want the same

     16        thing given to me.

     17        Q.       It gives the inmate assurances of family

     18        connectivity?

     19        A.       Correct.

     20        Q.       And that's important particularly when

     21        they're in a suicidal ideation state.              Is that

     22        important to know that they're not isolated?

     23        A.       Yes.

     24        Q.       If the daughter called in to make mental

     25        health aware that her father had been attacked, was



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 39 of 72 PageID #:
                                    4372
                                                                                    39


      1        in a coma, and had a traumatic brain injury, would

      2        that be information you would like to know about and

      3        have in his mental health file?

      4        A.       If I were to have received information in

      5        regards to that, I would relay the message to mental

      6        health and they would process it from there.

      7        Q.       Classification Specialist Cox testified that

      8        when he was on the general telephone, and family

      9        would call in and want to relay important

     10        information like that to mental health, he would,

     11        one, give the family member the direct dial

     12        information to the medical office and he would

     13        transfer them into the medical office.

     14                 Would you expect if someone were transferred

     15        to the medical office -- let me ask you this:                Who

     16        takes messages in the medical office?

     17        A.       Anybody.

     18        Q.       And anybody, would that be a nurse?            Mental

     19        health?

     20        A.       (Witness nodded head.)

     21        Q.       Who else?

     22        A.       Nurse, mental health, CNA.

     23        Q.       And if information came into the medical

     24        office of that nature, would you believe it would be

     25        important to document the inmate's file with that



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 40 of 72 PageID #:
                                    4373
                                                                                    40


      1        information?

      2        A.       We would document.

      3        Q.       And am I correct in my understanding that the

      4        reason you would document because, again, a brain

      5        injury is yet another risk factor for future

      6        suicidal ideation?

      7        A.       That is correct.

      8        Q.       And if in the same communication the daughter

      9        related to whoever picked up the phone that his

     10        emotional state was, quote, out of control, that he

     11        was very impulsive, and he was crying repeatedly

     12        when he talked to his daughter, would that be

     13        important information to know about the inmate?

     14        A.       Yes, that would be important.          We would

     15        follow up also.       If I would have received a phone

     16        call stating this, either I would follow up with

     17        mental health, I would delegate it to one of my

     18        nurses, predominantly the mental health nurse.

     19                 However, if mental health nurse was not

     20        available, I would go down there itself and assess

     21        due to my training from working at Central State,

     22        working with traumatic brain injury patients, and

     23        due to me having the role of supervisor to follow

     24        up of them.

     25        Q.       And do I appreciate from your answer, Nurse



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 41 of 72 PageID #:
                                    4374
                                                                                    41


      1        Schindler, that the reason you would take those

      2        steps is because these are additional risk factors

      3        that are being reported that would indicate that Mr.

      4        Troutman is at serious risk of future suicide?

      5                 MS. O'REILLY:      Objection.     Form.

      6        Speculation.

      7        A.       I don't know.

      8        Q.       The change in mood is a risk factor, correct?

      9        A.       (Witness nodded head.)

     10        Q.       Is that correct?

     11        A.       Yes.

     12        Q.       The crying uncontrollably is a risk factor?

     13        A.       Yes.

     14        Q.       The TBI is a risk factor?

     15        A.       Yes.

     16        Q.       The prior suicide attempt is a risk factor?

     17        A.       Yes.

     18                 MS. O'REILLY:      Are you saying just -- these

     19        are hypotheticals, correct?

     20                 MS. NORRIS:     Those are risk factors --

     21                 MS. O'REILLY:      Yeah.

     22                 MS. NORRIS:     -- that are in the material that

     23        he's already identified, and these are risk factors

     24        that the daughter identified to mental health

     25        according to her testimony.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 42 of 72 PageID #:
                                    4375
                                                                                    42


      1                 MS. O'REILLY:      No, that was not her

      2        testimony.

      3        Q.       These risk factors, once we start adding them

      4        together, Nurse Schindler, does that give us a

      5        heightened concern for Mr. Troutman --

      6                 MS. O'REILLY:      Objection.     Form.

      7        Speculation.

      8        Q.       -- based upon your training -- your

      9        education, your training, and your work experience,

     10        Nurse Schindler?

     11                 MS. O'REILLY:      Objection.     Form.

     12        Speculation.

     13        Q.       You may answer.

     14        A.       Hypothetically, if this was the situation, we

     15        would follow up.

     16        Q.       Because he is at a greater risk for future

     17        suicide, correct?

     18        A.       There's that -- there's that possibility.

     19        Q.       Okay.   And the more risk factors you get,

     20        Nurse Schindler, would you agree with me that we

     21        move closer to probability and away from

     22        possibility?

     23                 MS. O'REILLY:      Objection.     Form.

     24        A.       There's a possibility.

     25        Q.       Would you agree with me, Nurse Schindler,



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 43 of 72 PageID #:
                                    4376
                                                                                    43


      1        that the more risk factors that are identified, the

      2        more diligent the institution should become?

      3                 MS. O'REILLY:      Objection.     Form.    Foundation.

      4        Q.       Based upon your education, your training,

      5        your on-the-job training with The Brook, Central

      6        State, the TBI group.

      7                 MS. O'REILLY:      Same objection.

      8        Q.       You may answer.

      9        A.       There's always that possibility.           Yes.

     10        Q.       Continuing on Exhibit Number 2, we see on

     11        11-18-2015 at the hour of 21:37 that Inmate Troutman

     12        was involved in a verbal altercation with another

     13        inmate which prompted a move of Troutman to CCC.

     14                 Is there anything in this entry that raises

     15        red flags to you insofar as Mr. Troutman is

     16        concerned?

     17        A.       There is information regarding him having

     18        altercations.

     19        Q.       What does that tell you about -- or how does

     20        that inform you about Mr. Troutman given your

     21        education and on-the-job training on suicide

     22        prevention and risk factors?

     23        A.       With that statement in this EI, I would be

     24        unable to judge.

     25        Q.       I'm sorry.     I don't understand your answer.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 44 of 72 PageID #:
                                    4377
                                                                                    44


      1        A.       I would -- it just states an altercation.

      2        Doesn't state suicidal tendency, doesn't state

      3        anything involving harm to himself.

      4        Q.       Does it suggest volatility?

      5        A.       It does show that he is volatile.

      6        Q.       Is that another risk factor when you're

      7        considering an inmate that has had a prior suicide

      8        attempt and you're assessing risk factors for a

      9        potential future suicide attempt?

     10        A.       Yes.

     11        Q.       In the next entry approximately three days

     12        later on 11-21-15 at 22:15 in the evening, we have

     13        another report that he received a write-up.                Is that

     14        a disciplinary?

     15        A.       That would be a disciplinary action.

     16        Q.       "And needs to be moved back to MJC."             What's

     17        MJC?

     18        A.       Main Jail Complex.

     19        Q.       Would that be Hall of Justice?

     20        A.       No.

     21        Q.       Just back to the main jail?

     22        A.       Just back to the main jail.

     23        Q.       Okay.   Does that, again, suggest volatility?

     24        A.       Yes.

     25        Q.       The next entry on this inmate move log of



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 45 of 72 PageID #:
                                    4378
                                                                                    45


      1        11-24-15 at 12:58 p.m. shows that inmate has been

      2        written up again for fighting, and it says that he

      3        will -- it says Note Type, disciplinary.               What does

      4        that tell us about what's going on here on the 24th?

      5                 MS. O'REILLY:      Objection.     Form.

      6        A.       By the best of my knowledge, he is having

      7        problems with peers.        That does not mean that he's

      8        suicidal at that current time.

      9        Q.       Does it suggest volatility?          We have, one,

     10        two, three of these incidences pretty close in time.

     11        A.       It does suggest that he is volatile.

     12        Q.       And how does that volatility factor into your

     13        assessment of his risk at this point?              We've had a

     14        prior suicide, we've got a report from his daughter,

     15        he's come out of detox, and he's been in a number of

     16        altercations that have ended up on -- causing him to

     17        be moved within the jail complex.

     18                 MS. O'REILLY:      Objection.     Form.

     19        Speculation.

     20        A.       I don't know how to answer that.

     21                 MS. NORRIS:     Would you re -- would you reread

     22        the question, please?

     23        Q.       It was a long question and we'll go at it

     24        again.

     25                 THE REPORTER:      Sure.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 46 of 72 PageID #:
                                    4379
                                                                                    46


      1                 (Reporter read from the record as requested.)

      2                 MS. O'REILLY:      I believe he answered the

      3        question.       He said he didn't know how to answer

      4        that.

      5        Q.       What's confusing you about my question?

      6        A.       You're restating the same question over and

      7        over.

      8        Q.       Well, I'm trying to follow this timeline.

      9        Okay?    So my question is -- let me see if I can

     10        rephrase it to help you understand it.              Okay?

     11                 Do I understand, Nurse Schindler, part of

     12        your job as a nurse supervisor is to appreciate and

     13        understand the risk factors for preventing jail

     14        suicide?

     15        A.       Yes.    It is part of my job to prevent jail

     16        suicide.

     17        Q.       And in that prevention, it's important for

     18        you to understand and identify risk factors that

     19        present themselves that could culminate in an inmate

     20        making a suicide attempt.

     21        A.       There is always that possibility.

     22        Q.       And it's your job to assess those, correct?

     23        A.       That is correct.

     24        Q.       So my question was:       When we get up to this

     25        third altercation which results in a disciplinary



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 47 of 72 PageID #:
                                    4380
                                                                                    47


      1        designation for Mr. Troutman, given your education,

      2        your on-the-job training at these various

      3        facilities, what is your level of concern for Mr.

      4        Troutman based upon this record in terms of his

      5        suicide risk?

      6                 MS. O'REILLY:      Objection.     Form.

      7        Speculation.

      8        A.       Do I have to answer the question?

      9        Q.       Yes, you do.

     10                 MS. O'REILLY:      If you can.

     11        A.       I would say, yes, he has a problem, but

     12        whether it's suicide or whether it is something else

     13        going on, I'm not able to make that judgment.

     14        Q.       What else could it be?

     15                 MS. O'REILLY:      Objection.     Form.

     16        Speculation.      You can answer if you can.

     17        A.       It would -- it's past my scope of practice to

     18        make judgment on a diagnosis.

     19        Q.       I don't understand your answer.

     20        A.       I'm unable to diagnose a patient.

     21        Q.       Well, let me ask you this way:            If you had,

     22        in fact, been following this inmate and had, in

     23        fact, looked at this list of notes, would you have

     24        been concerned enough to go visit Mr. Troutman

     25        yourself?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 48 of 72 PageID #:
                                    4381
                                                                                    48


      1                 MS. O'REILLY:      Objection.     Form.

      2        Speculation.

      3        A.       If I knew about the situation, yes, I would

      4        have went down and observed the patient myself.

      5        Q.       And would your concern and desire and

      6        inclination to go visit this patient and make your

      7        own personal assessment have been heightened in any

      8        degree if you knew that the next step was to place

      9        him in a single barred cell?

     10        A.       I am unable to determine which cell that they

     11        would've went into, but I would've recommended he

     12        had been placed in a nonbars.

     13        Q.       And is that because you would be concerned

     14        about the cell providing him --

     15        A.       Ligature points, yes.

     16        Q.       Thank you.     Now, the next inmate note on here

     17        is 11-24-2015 at 15:58, which if I do my military

     18        time correctly, that's almost 4:00 p.m.?

     19        A.       Yes, that is correct.

     20        Q.       And it shows that the inmate was moved to

     21        H5D9 pending disciplinary.          What do you understand

     22        that entry to mean?

     23        A.       He was -- he was moved out of general

     24        population and placed -- placed in a cell before

     25        nursing had the chance to assess the inmate.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 49 of 72 PageID #:
                                    4382
                                                                                    49


      1        Q.       The inmate risk?

      2        A.       Correct.    Nurse Brown was not a supervisor

      3        and she had no authority to make that call.                She's

      4        able to make -- she's able to take the phone call,

      5        but she's unable to give a definite answer for

      6        movement.

      7        Q.       When Nurse Brown received this call at 15:58,

      8        since she did not have the authority to make the

      9        determination about his placement in the single

     10        barred cell, what was her responsibility at that

     11        point?

     12        A.       She was to turn over the information to Nurse

     13        Mucker-Williams.

     14        Q.       To Nurse who?

     15        A.       Penny Mucker-Williams.        Then Penny

     16        Mucker-Williams would look through the file and --

     17        of all his previous entries and determine by that,

     18        as well as assessing the patient, to allow if -- to

     19        make the judgment on whether the person should go

     20        into a single cell with bars or without bars and if

     21        they should have a watcher if needs be.

     22        Q.       If Penny Mucker-Williams was not available

     23        for Nurse Brown to consult with, what would be the

     24        next level of chain of command to bring this

     25        issue -- to whom this issue should be brought to?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 50 of 72 PageID #:
                                    4383
                                                                                    50


      1        A.       If the director of nursing was cur -- or was

      2        there, it would go to the director of nursing.

      3        Q.       Who would that have been on that shift?

      4        A.       Cody Pittman.      But he works first shift.

      5        Yes.

      6        Q.       And if Cody Pittman were not available, what

      7        would the next level in the chain of command be for

      8        providing this information and getting this

      9        clearance?

     10        A.       Teresa Wallace, the HSA.

     11        Q.       HSA?

     12        A.       Yeah.

     13        Q.       What does that stand for?

     14        A.       Health Service Administrator.

     15        Q.       Is she a CCA employee?

     16        A.       CCS employee.

     17        Q.       CCS?

     18        A.       Yes.

     19        Q.       And if she were not available, where would

     20        the chain of command go to next?

     21        A.       Corporate.

     22        Q.       At any time would a nurse reach back to

     23        mental health or the psychiatrist?

     24        A.       They would report -- report to us.

     25        Q.       Who is they?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 51 of 72 PageID #:
                                    4384
                                                                                    51


      1        A.       We could -- we would send the mental health

      2        worker to go assess, but -- and then they would get

      3        back with us to determine whether -- so we could

      4        follow up with classification.

      5        Q.       So when Nurse Brown got this call, if I

      6        understand you correctly, she should've reported to

      7        the --

      8        A.       At 4:58 or --

      9        Q.       At 4:00 o'clock.      3:58.

     10        A.       3:58, I am not for sure if the mental health

     11        workers had -- were still there or not.

     12        Q.       So she wouldn't have had a mental health

     13        worker to send over and check on him, correct?

     14                 MS. O'REILLY:      Objection.     Mischaracterizes

     15        what he said.

     16        Q.       Would there have been a men -- well, if there

     17        wouldn't have been a mental health worker to send

     18        over to check on him, would she be capable of asking

     19        another nurse to go over there and check on him?

     20                 MS. O'REILLY:      Objection.     Form.

     21        Speculation.

     22        A.       It would be best for her to relay the message

     23        to Nurse Mucker-Williams, and then I would -- if I

     24        was in that situation, I would go assess the

     25        patient.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 52 of 72 PageID #:
                                    4385
                                                                                    52


      1        Q.       And if you had this history up to this point

      2        and you went to see the patient, is there anything

      3        that would've convinced you, Nurse Schindler, to

      4        keep him in a barred single cell?

      5                 MS. O'REILLY:      Objection.     Just for

      6        clarification purposes, are you saying that before

      7        he would make the determination as to whether

      8        someone should be in a barred cell?

      9                 MS. NORRIS:     Read back his answer for me,

     10        Tracy, please.

     11                 THE REPORTER:      Sure.

     12                 (Reporter read from the record as requested.)

     13        Q.       Okay.   So my question is:        If you were in

     14        that situation and you went to assess Mr. Cox who

     15        had al -- no, excuse me.          Mr. Troutman who had

     16        already been placed in the barred single cell, what

     17        would your directive be to corrections?

     18        A.       They were not supposed to move him until they

     19        heard back from medical.          This movement took place

     20        before medical had a chance to assess.              At least

     21        this is what I'm seeing here.

     22        Q.       And would I be correct -- strike that

     23        question.

     24                 Why, Nurse Schindler, is it -- your statement

     25        based upon your training and your education and your



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 53 of 72 PageID #:
                                    4386
                                                                                    53


      1        knowledge of the situation, why is it that

      2        corrections were not to have moved him into that

      3        barred single cell until they got clearance from

      4        you?

      5        A.       Because I did not -- I would not have known

      6        how this person would be without assessing the

      7        patient, without looking through the notes.                I would

      8        always send an email stating if this patient is

      9        clear to go to a single cell, if this patient is

     10        clear to go to single cell but has to be a watcher,

     11        or if this person is not able to be moved, then

     12        corrections would move the person.

     13        Q.       Based upon the history that you see here,

     14        even without an assessment, personally eyes on, you

     15        and Mr. Troutman, what would your directive have

     16        been to corrections based upon your education and

     17        your work experience and your training with CCS and

     18        the policies and procedures of CCS?

     19        A.       I would place -- if I was to -- to make a

     20        decision, I would have a watcher with him until he

     21        was determined to be able to be moved.

     22        Q.       Out of the single cell?

     23        A.       Correct.

     24        Q.       So while he was in a single cell, you would

     25        want a watcher in there.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 54 of 72 PageID #:
                                    4387
                                                                                    54


      1        A.       Yes.

      2        Q.       Is there any additional risk or stressors

      3        placed on an inmate that is in this type of

      4        situation during the holiday?           Thanksgiving,

      5        Christmas?

      6        A.       Some do have that stressor.

      7        Q.       And why would you have made the decision,

      8        Nurse Schindler, to have a watcher for Mr. Troutman?

      9        A.       Coming from the first note to -- and then

     10        from first note that carries over into 11-13.

     11        Q.       So all of these notes culminated in you

     12        wanting to have a watcher with Mr. Schind -- with

     13        Mr. Troutman.

     14        A.       Yes.

     15                 MS. NORRIS:     Can we take a break for a second

     16        for me to get some more water?

     17                 MS. O'REILLY:      Sure.

     18                 (Recess from 4:54 p.m. to 5:07 p.m.)

     19        BY MS. NORRIS:

     20        Q.       Okay.   I'm going to show you what I'm going

     21        to mark as Exhibit Number 3 to your deposition and

     22        ask you to review this document and let me know when

     23        you've had it reviewed so we can discuss it.

     24                 (Schindler Deposition Exhibit 3 was marked

     25        for identification and is filed with this



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 55 of 72 PageID #:
                                    4388
                                                                                    55


      1        transcript.)

      2        A.       Okay.

      3        Q.       Okay.   Before I get to Exhibit Number 3, what

      4        was that other supervisor's name?

      5        A.       Penny Mucker-Williams.

      6        Q.       If Nurse Brown alerted Penny Mucker-Williams,

      7        would there be documentation to that effect?                In

      8        other words, would she have sent her an email, or

      9        how would she have done that alert?

     10        A.       Word of mouth.

     11        Q.       And when you told us that your understanding

     12        was that Mr. Troutman should not have been put in

     13        that barred single cell until he had been cleared in

     14        writing from mental health or from medical, what do

     15        you base that statement on?           A policy and procedure?

     16        A direct communiqué from CCS?           Something from your

     17        supervisor?

     18        A.       Policy/procedure.

     19                 MR. OGBURN:     Objection to form.        Go ahead.

     20        A.       And per supervisor.

     21        Q.       And when you say per supervisor, your

     22        supervisor?

     23        A.       Yes.

     24        Q.       Who was?

     25        A.       Cody Pittman.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 56 of 72 PageID #:
                                    4389
                                                                                    56


      1        Q.       And how recently had you received the

      2        directive from Mr. Pittman that in order for an

      3        inmate to be placed in a single barred cell, there

      4        should be written clearance from medical?

      5        A.       I don't remember.

      6        Q.       But it was common enough knowledge that --

      7        A.       Yes.

      8        Q.       -- you would have expected them to wait for

      9        your written communication before corrections put

     10        him in a single barred cell.

     11        A.       Yes.

     12        Q.       Okay.    I want -- you've reviewed Exhibit

     13        Number 3.       Is this what we would call an

     14        Extraordinary Incident Report?

     15        A.       Yes.

     16        Q.       And can you tell from that report that it is

     17        referencing Mr. Troutman's first suicide attempt on

     18        11-13-15?

     19        A.       Yes.

     20        Q.       Want to go back to that other train of

     21        thought for just a moment.

     22                 If for some reason Nurse -- or Supervising

     23        Nurse Pittman was otherwise detained and could not

     24        get around to doing the assessment on Mr. Cox and

     25        clearing him for single barred cell and shift



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 57 of 72 PageID #:
                                    4390
                                                                                    57


      1        changed to you, would you have expected there to be

      2        a communication from somebody that there is this

      3        move pending for this inmate that was previously

      4        suicidal and you need to check on that inmate and

      5        give clearance?

      6        A.       I would expect someone to have emailed me.

      7        After I took over as supervisor, to create a paper

      8        trail, I instituted where if there's a movement,

      9        classification was to email me and call me.                Before

     10        any movement took place, I would call them and send

     11        them an email stating the three options.

     12        Q.       And this protocol that you instituted, are

     13        you --

     14                 MR. OGBURN:     Objection to form.

     15        Q.       -- are you sure that that was instituted

     16        prior to Mr. Troutman's death?

     17        A.       Yes.

     18        Q.       Okay.   Back to Exhibit Number 3.          Having read

     19        that Extraordinary Incident Report, do you find that

     20        to be a credible suicide attempt by Mr. Troutman?

     21                 MS. O'REILLY:      Objection.     Form.

     22        Q.       Based upon your training, schooling and other

     23        expertise?

     24                 MS. O'REILLY:      Same objection.

     25        A.       It shows that he has an attempt.           Whether it



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 58 of 72 PageID #:
                                    4391
                                                                                    58


      1        was a cry for help, I'm not for sure.

      2        Q.       Would you have taken this attempt seriously?

      3        A.       Yes.

      4        Q.       And insofar as the statement that Mr.

      5        Troutman made to Sergeant Schmitt that he was a

      6        junkie and had no reason to live because he was

      7        going to get 20 years for his charges, does that

      8        provide another red flag to you concerning this

      9        inmate's mental health condition?

     10                 MS. O'REILLY:      Objection.     Form.

     11        Q.       You may answer.

     12        A.       There is precautions there.          Not for sure if

     13        there's -- I don't know how to word it or say it.

     14        There's precautions and red flags, but to say that

     15        he was going to go through with it, I'm not at

     16        judgment to say.

     17        Q.       Okay.     Fair enough.    It's a -- it's a red

     18        flag to you, that statement.

     19        A.       Yes.

     20        Q.       Is this information you would like to have in

     21        Mr. Troutman's mental health file?

     22        A.       Yes.

     23        Q.       Supervisor Pittman, she, correct?

     24        A.       He.

     25        Q.       He?     Is he still with CCS?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 59 of 72 PageID #:
                                    4392
                                                                                    59


      1        A.       He is currently the director of nursing at

      2        Luther Luckett.

      3        Q.       And how long has he been departed from CCS at

      4        LMDC?

      5        A.       I don't know.      I have -- I just heard through

      6        hearsay.     Or through passing.

      7        Q.       Would you have ever participated in a

      8        morbidity review or anything with respect to a jail

      9        suicide?     Examining factors that were presented and

     10        the outcomes?

     11        A.       No, I never took part in one of those.

     12        Q.       Tell me your start date again.

     13        A.       May 23rd, 2013.

     14        Q.       Were you aware of Mr. Hindi's suicide on

     15        10-24-13?

     16        A.       I was aware of it.       It happened on first

     17        shift, but I was not -- I was not on campus at the

     18        time.

     19        Q.       Were you aware of Mr. Laron Moore's suicide

     20        in a barred cell on 1-4-14?

     21        A.       That occurred on first shift.

     22        Q.       Do you know whether after Mr. Moore's suicide

     23        on 1-4-14 whether there were any policy changes?

     24        A.       Yes.

     25        Q.       What policy changes were made?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 60 of 72 PageID #:
                                    4393
                                                                                    60


      1        A.       That is when the nurse supervisor would clear

      2        the pa -- or the inmate before the patient was to be

      3        moved by corrections.

      4        Q.       Was that a policy change internal to CCS --

      5                 MR. OGBURN:     Objection to form.

      6        Q.       -- or was that a policy change that was

      7        mandated from Louisville Metro Department of

      8        Corrections?

      9        A.       Clearly I am not for sure.

     10        Q.       Okay.     That's fine.

     11                 MS. NORRIS:     I don't have additional copies

     12        of this, Counsel, I'm just going to see if he

     13        recognizes it.       This is what we passed around

     14        yesterday, this Louisville Metro's policy.

     15        Q.       I ask you if you recognize that form.

     16        A.       No.

     17        Q.       Okay.

     18        A.       Not saying that I've seen it before, but I

     19        don't recognize it.

     20        Q.       What I'm trying to figure out is --

     21        A.       When it took place.

     22        Q.       No.     When you talk about giving written

     23        communication to classification before they can move

     24        an inmate into a single barred cell, whether you had

     25        to use a specific form or whether you could do that



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 61 of 72 PageID #:
                                    4394
                                                                                    61


      1        just through email communication.

      2        A.       When I took over as supervisor --

      3        Q.       Uh-huh.

      4        A.       -- I had them email me.         Then I would go

      5        through -- through their EIs, go through their notes

      6        and -- then to make my decision, as well as

      7        assessing.      I would email classification, I would

      8        also call them.       Previous supervisors would just

      9        call, call them.

     10        Q.       And why did you feel it was important for

     11        you, Nurse Schindler, to make that particular

     12        protocol for you as a nurse supervisor that it had

     13        to be in writing and -- both as to the request to

     14        clear and as to the okay to clear for single cell?

     15        A.       Because of this (indicating), of a situation

     16        that might come up.        I wanted to make sure that I

     17        had my ducks in a row.

     18        Q.       In other words, this -- your protocol

     19        occurred before Mr. Troutman's suicide --

     20        A.       Yes.

     21        Q.       -- correct?     And when did you become nurse

     22        supervisor?

     23        A.       Either September or October.

     24        Q.       Of '15?

     25        A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 62 of 72 PageID #:
                                    4395
                                                                                    62


      1        Q.       And --

      2        A.       No, of --

      3        Q.       Year previous?

      4        A.       I was supervisor for six months.

      5        Q.       Okay.     Before his suicide.

      6        A.       Yes.

      7        Q.       And do you know -- this protocol that you

      8        instituted, do you know whether the other nurse

      9        supervisors required the same thing?             In other

     10        words, that it be in writing?

     11        A.       I am not for sure.       I did my own thing.         I

     12        tried to get other people to do it.             Whether they

     13        chose to or not, that's what happened.

     14        Q.       And do I understand that you wanted the

     15        request in writing from Department of Corrections

     16        so, A, it would be documented that they made the

     17        request to you, correct?

     18        A.       Uh-huh.

     19        Q.       Yes?

     20        A.       Yes.

     21        Q.       And then, B, so that would give you the

     22        opportunity to do all of your due diligence, which

     23        is to look at what kind of incidents this inmate had

     24        been involved, to see what red flags you might see

     25        in this inmate's file before you would put your name



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 63 of 72 PageID #:
                                    4396
                                                                                    63


      1        on the line in writing to clear that infor -- that

      2        inmate for a single barred cell.

      3        A.       Yes.

      4        Q.       Because you would not want to be responsible

      5        for allowing an inmate to be in a single barred cell

      6        so that they could commit suicide.

      7        A.       Yes.   I value life too much.

      8        Q.       Because you recognize what a great risk that

      9        presents.

     10                 MS. O'REILLY:      Objection.     Form.

     11        Q.       Is that correct?

     12        A.       Yes.

     13        Q.       Did you know of the suicide of Jonathan

     14        Wright in a single barred cell on 10-27-14?

     15        A.       Does not ring a bell.

     16        Q.       Did you know anything about the suicide by

     17        Franklin Bolton on 2-16-15 in a single barred cell?

     18        A.       Yes.

     19        Q.       What do you know about that suicide?

     20        A.       It occurred after I had went home, but as far

     21        as I remember, per report, he hung himself from --

     22        from the bars.

     23        Q.       And he was in dorm nine, fifth floor, cell

     24        five?

     25        A.       He was not in dorm nine.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 64 of 72 PageID #:
                                    4397
                                                                                    64


      1        Q.       Okay.   Where was he?

      2        A.       Five -- or H5, east walk, three, I believe.

      3        Q.       That was a barred cell?

      4        A.       I believe so.

      5        Q.       What do you know about the suicide involving

      6        James Ashby on 10-4-15?

      7        A.       I don't remember anything about it.

      8        Q.       Do you know whether you were involved in any

      9        way in clearing this inmate?

     10        A.       I don't remember.

     11        Q.       What do you know -- do you know anything

     12        about a suicide by Robert Workun on 2-26-15?

     13        A.       I don't remember.

     14        Q.       Do you know anything about a suicide by a

     15        Vernon Tucker on 3-15-16?

     16        A.       I don't remember.

     17        Q.       Were you ever -- did you ever take a

     18        PowerPoint prepared by a CCS employee by the name of

     19        Kibibi Wood-Montgomery regarding Mental Health

     20        Suicide Prevention and Detox Training?

     21        A.       I do remember her putting out something.              I

     22        can't remember what is in it at the current time,

     23        but I know that I had read through several things

     24        that she had put out.

     25        Q.       And you found those to be pertinent and



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 65 of 72 PageID #:
                                    4398
                                                                                    65


      1        informative on that issue?

      2        A.       She was -- she was very thorough and

      3        informative with things.

      4                 MS. NORRIS:     If you give me a moment with

      5        co-counsel, I may be wrapping it up.

      6                 (Recess from 5:32 p.m. to 5:42 p.m.)

      7        BY MS. NORRIS:

      8        Q.       Okay.   Nurse Schindler, I have the proverbial

      9        last few questions by a lawyer, because I'm just

     10        kind of confused by names and -- name, rank, and

     11        serial number.

     12                 Okay.   On the date of this incident, please

     13        say and spell the name of the nurse supervisor on

     14        duty.    The date of this incident when Mr. Troutman

     15        was moved to a single barred cell, who was on duty

     16        as a nurse supervisor when the request came to Nurse

     17        Brown that he was going to be put in a single barred

     18        cell?

     19        A.       Penny Mucker-Williams.

     20        Q.       Is that M-U-C-K-E-R?

     21        A.       That is correct.

     22        Q.       Hyphen Williams, W-I-L-L-I-A-M-S?

     23        A.       Correct.

     24        Q.       And it's a she.

     25        A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 66 of 72 PageID #:
                                    4399
                                                                                    66


      1        Q.       And her shift was 6:00 a.m. to 6:00 p.m.

      2        A.       That is correct.

      3        Q.       And she would've been the nurse supervisor on

      4        duty when Nurse Brown got the call.

      5        A.       Correct.

      6        Q.       Do you know if Penny Mucker-Williams followed

      7        your protocol of requiring that request to come in

      8        writing and then issuing her approval or nonapproval

      9        in writing?

     10        A.       I don't remember.

     11        Q.       Do you know, is Penny Mucker-Williams still

     12        with CCS?

     13        A.       No.

     14        Q.       Is this the person that went to Luther

     15        Luckett as a DON?

     16        A.       No.

     17        Q.       Okay.     Do you know where Penny

     18        Mucker-Williams is now?

     19        A.       No.

     20        Q.       Do you know when she left CCS?

     21        A.       No.     Don't remember.

     22        Q.       Then it was Mr. Pittman, your director

     23        nursing --

     24        A.       Correct.

     25        Q.       -- who is now at --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 67 of 72 PageID #:
                                    4400
                                                                                    67


      1        A.       Luther Luckett.

      2        Q.       -- Luther Luckett.       And it was Mr. Pittman

      3        who advised his subordinates, you nurse supervisors,

      4        of a change in policy after the Laron Moore suicide

      5        on --

      6        A.       No.

      7        Q.       Okay.   Who would've alerted you of the change

      8        in policy then?

      9        A.       Sharolyn Richardson.

     10        Q.       S-H-E-R-L-Y-N-N?

     11        A.       Yes.

     12        Q.       And who was Sharolyn Richardson?

     13        A.       She was the acting HSA at the time.

     14        Q.       Health service?

     15        A.       No, she was the DON at the time.

     16        Q.       She was the DON.

     17        A.       Yeah.

     18        Q.       And after Leron Moore's suicide on 1-4-14,

     19        did she come to you with a written policy and say,

     20        "Here is the new written policy on clearing inmates

     21        to single barred cells"?

     22        A.       I believe we got an email, but she also

     23        called us into -- called us in for a meeting.

     24        Q.       I'm going to show you an email that's been

     25        previously marked as Exhibit Number 2 to Dr. Smith's



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 68 of 72 PageID #:
                                    4401
                                                                                    68


      1        deposition, and ask you to concentrate on the email

      2        that's dated January 13th, 2014, from Kyle Ernst and

      3        see if that refreshes your recollection as to

      4        whether that was the communication that you received

      5        that instructed you on that change in policy.

      6        A.       I do remember the -- remember receiving an

      7        email like this.

      8        Q.       And was it as a result of the email that was

      9        similar to this one that is Smith Exhibit 2 that

     10        prompted you to create your own written protocol?

     11                 MS. O'REILLY:      I'm going to object.        I

     12        don't think he said he had a written protocol.

     13                 MS. NORRIS:     His protocol is that he requires

     14        the -- the move --

     15                 MS. O'REILLY:      Emails.

     16                 MS. NORRIS:     The emails.

     17                 MS. O'REILLY:      Yes.

     18                 MS. NORRIS:     Yes.

     19                 MS. O'REILLY:      I interpret that to be

     20        different than a written protocol, just for the

     21        record.

     22                 MS. NORRIS:     His written protocol, his

     23        personal written protocol.

     24        Q.       Is a communication that you receive like this

     25        what prompted you to put in place your personal



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 69 of 72 PageID #:
                                    4402
                                                                                    69


      1        protocol that you required the request for single

      2        cell and the clearance for single cell to be in

      3        writing?

      4        A.       It had been a long time after that.

      5        Q.       Okay.

      6        A.       Yeah.   I was not supervisor at the time when

      7        this situation happened.

      8        Q.       And you're telling me that your director of

      9        nursing at -- the acting director of nursing at the

     10        time, Sharolyn Richardson, alerted everyone in the

     11        nursing staff about this directive from Mr. Ernst,

     12        who was a sergeant at LMDC, that no one is to be

     13        moved to a single cell unless there is a written

     14        approval from medical staff.

     15                 MR. OGBURN:     Objection.      Form.

     16        Q.       You may answer.

     17        A.       As far as I know, that is correct.

     18                 MS. NORRIS:     I'm going to go ahead and get a

     19        clean copy of this and make it Exhibit Number 4 to

     20        his deposition so the record makes sense of what

     21        we're talking about.

     22                 (Schindler Deposition Exhibit 4 was marked

     23        for identification and is filed with this

     24        transcript.)

     25                 MS. NORRIS:     Walk -- few more seconds?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 70 of 72 PageID #:
                                    4403
                                                                                    70


      1                 MR. SIMON:     Yeah.

      2                 THE REPORTER:      Off the record?

      3                 MS. NORRIS:     Yes.

      4                 (Off-the-record discussion, and Ms. Norris

      5        and Mr. Simon left the deposition room momentarily.)

      6                 MS. NORRIS:     That's all I have.

      7                 MS. O'REILLY:      Okay.

      8                 MR. OGBURN:     I just have one question.

      9                                   EXAMINATION

     10        By Mr. Ogburn:

     11        Q.       And, Mr. Schindler, I'm going to tell you,

     12        when -- you don't have to look at me when you

     13        respond to this because the court reporter needs to

     14        hear you.

     15        A.       Okay.

     16        Q.       I can hear you fine, so you look straight

     17        ahead.     But going back to Mr. Troutman, do you know

     18        the exact time Mr. Troutman was physically moved to

     19        H5D9?

     20        A.       No, I do not.

     21        Q.       And do you know where Mr. Troutman was in the

     22        jail prior to being moved to H5D9?

     23        A.       No, I do not.

     24                 MR. OGBURN:     Okay.      Those are all the

     25        questions I have.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 71 of 72 PageID #:
                                    4404
                                                                                    71


      1                 MS. O'REILLY:      I have no questions.

      2                 MS. NORRIS:     I just will clear up on that.

      3                                 REEXAMINATION

      4        By Ms. Norris:

      5        Q.       If the records reflect that he was moved at

      6        20:32, would that have been on your shift?               If he

      7        was physically moved at 20:32, would that have been

      8        during your shift?

      9        A.       That would have been during my shift, yes.

     10        Q.       Did anybody alert you in writing at 20:32

     11        that they needed you to come and clear him for the

     12        single barred cell?

     13        A.       I never received anything.

     14                 MS. NORRIS:     That's all I have.

     15                 (Deposition concluded at 5:53 p.m.)

     16                      *                   *                  *

     17

     18

     19

     20

     21

     22

     23

     24

     25



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-19 Filed 05/21/19 Page 72 of 72 PageID #:
                                    4405
                                                                                    72


      1         STATE OF KENTUCKY           )
                                            )    SS.
      2         COUNTY OF JEFFERSON         )

      3                I, Tracy P. Lundergan, a Notary Public within

      4        and for the State at Large, my commission as such

      5        expiring 23 January 2021, do hereby certify that the

      6        foregoing deposition of JOSEPH L. SCHINDLER, BSN, RN

      7        was taken before me at the time and place stated and

      8        for the purpose in the caption stated; that the

      9        witness was first duly sworn to tell the truth, the

     10        whole truth, and nothing but the truth, that the

     11        deposition was reduced by me to shorthand writing in

     12        the presence of the witness; that the foregoing is a

     13        full, true, and correct transcript of the said

     14        deposition so given; that there was no request that

     15        the witness read and sign the deposition; that the

     16        appearances were as stated in the caption.

     17              I further certify that I am neither of counsel

     18        nor of kin to any of the parties to this action and

     19        am in nowise interested in the outcome of said

     20        action.

     21                WITNESS my hand this 2nd day of January 2018.

     22

     23
                                        Registered Merit Reporter
     24                                 KY CCR 20042B070
                                        Notary Public, State at Large
     25



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
